DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed May 17, 2021.
Claims 1-14, 16-23 are pending.
Claims 1-14, 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al in view of Elia in view of Nodera.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al in view of Elia in view of Nodera in view of Morishita et al.
Claims 1-14, 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al in view of Elia in view of Nodera.
Claim Interpretation 
Based upon Applicants arguments, the Examiner construes the “thermal decomposition temperature” in the instant claims as the temperature at which the material begins to undergo decomposition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 21 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21 and 23 recite “the thermal decomposition temperature is the temperature at which the carbon nanotube starts to thermally decompose” and based upon the definition of “thermal decomposition temperature” this fails to further limit claim 1 and 22, from which claims 21 and 23 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 18-23 rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US Patent Application 2016/0247594 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)).
Regarding claims 1-14, 18-23, Nakai et al teaches a resin composite material comprising a resin and plurality of CNTs that provide excellent electrical conductivity, heat conductivity and mechanical strength (Paragraphs 1-2).  Nakai et al further teaches the MWNT having a thermal starting decomposition temperature of 500C or more and generate a residue in the amount of 2 or less or 1X10 or less) (Paragraph 22).  Nakai et al further teaches the composite materials can be used for producing motor vehicle articles (Paragraph 2).  However, Nakai et al fails to specifically disclose glass fiber, phosphate ester derivative, weight ratio of carbon nanotube to phosphate ester derivative, 0.1-2wt%/0.001-30wt% carbon nanotubes, the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes and the tensile strength, thermal deformation and ratio of maximum/minimum surface resistance of the composite material.
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions and films/coatings made therefrom (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 100 parts of a thermoplastic resin and carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy (Abstract, Paragraphs 28, 31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Nakai et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Nakai et al and Elia in view of Nodera in order to provide high flame retardancy in the composition/film/coating of Nakai et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the coating/film.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nakai et al teaches about 3.7wt% carbon nanotubes and Nodera prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to coiled carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coiled carbon nanotubes in Nakai et al in view of Nodera in order to provide multiple carbon nanotubes together in the nanocomposite.
With regard to 0.1-2wt%/0.001-30wt% carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-2wt% or 0.001-30 wt% of carbon nanotubes in Nakai et al as Nakai et al teaches about 3.7wt% in Example 1 and teaches less than 2vol% where Example 1 was set to 2vol%; hence, less than 2vol% overlaps the claimed range of 0.1-2wt% and 0.001-30wt%.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes as instantly claimed as Nakai et al encompasses MWNT having an outermost diameter of 5-35nm and length of 
With regard to the tensile strength of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the tensile strength of the composition of Nakai et al, Elia and Nodera to have a tensile strength within the ranges as claimed it is well known in the art that carbon nanotubes have a tensile strength of higher than 1050 kg/cm3.  Moreover, Elia teaches coatings with a tensile modulus of at least 11GPa (Paragraph 33).  
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Nakai et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Nakai et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM 2 or less or 1X10 or less in Nakai et al, Elia and Nodera because Nakai et al teaches the electrical conductivity/volume resistivity of the resin composite material is uniform even in microscopic regions and the resistivity of a composite material is measured at a plurality of points on a surface of a test piece the ratio is 4 or less (Paragraph 22)

In the alternative, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US Patent Application 2016/0247594 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)) as applied to claims 1-14, 18-23 above, and in further view of Morishita et al (US Patent Application 2012/0053288 (already of record)).
Regarding claim 7, Nakai et al, Elia and Nodera disclose the invention substantially as claimed.  Nakai et al, Elia and Nodera teach the features above.  However, Nakai et al, Elia and Nodera fail to specifically disclose the claimed aspect ratio of the carbon nanotubes.
In the same field of endeavor, Morishita et al teaches nanocomposites comprising nanostructures such as carbon nanotubes (Abstract, Paragraph 22) wherein high aspect ratio of greater than at least 80 of the nanotubes/nanostructures provide improvement in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength (Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed carbon nanotube aspect ratio in Nakai et al, Elia and Nodera in view of Morishita et al in order to provide a nanocomposite with 

In the alternative, claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US Patent Application 2016/0247594 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)) and in further view of Morishita et al (US Patent Application 2012/0053288 (already of record)).
Regarding claims 22-23, Nakai et al teaches a resin composite material comprising a resin and plurality of CNTs that provide excellent electrical conductivity, heat conductivity and mechanical strength (Paragraphs 1-2).  Nakai et al further teaches the MWNT having a thermal starting decomposition temperature of 500C or more and generate a residue in the amount of 1% or less after thermal decomposition at 900C (Paragraph 28).  Nakai et al further teaches the MWNT having an outermost diameter of 5-35nm and length of 100nm or more (Paragraphs 26, 28).  Nakai et al further teaches the resin includes polyethylene, polyester, polycarbonate or polyacrylate (Paragraph 30).  Nakai et al further teaches a composite comprising about 3.7wt% carbon nanotubes (Paragraph 59).  Nakai et al further teaches less than 2% by volume of CNT in the resin (Paragraph 7).  Nakai et al further teaches the CNTs are those having good linear shape and subjected to a nanodispersion treatment in order to form an enhanced dispersion of the CNTS in the composite; the CNTs are dispersed by kneading with a resin (Paragraphs 23, 40-42, 44, 55).  Nakai et al further teaches the electrical conductivity/volume resistivity of the resin composite material is even in microscopic regions (Paragraph 57).  Nakai et al further teaches 2 or less or 1X10 or less) (Paragraph 22).  Nakai et al further teaches the composite materials can be used for producing motor vehicle articles (Paragraph 2).  However, Nakai et al fails to specifically disclose glass fiber, phosphate ester derivative, weight ratio of carbon nanotube to phosphate ester derivative, 0.001-30wt% carbon nanotubes, average length and aspect ratio of the carbon nanotubes, thermal deformation and ratio of maximum/minimum surface resistance of the composite material.
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions and films/coatings made therefrom (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia further teaches the thermoplastic polymer film on a surface of molded part (Paragraphs 7-8) wherein the composite can be used for bodies/articles of an oven or printer (Paragraph 49). 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 100 parts of a thermoplastic resin and carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy (Abstract, Paragraphs 28, 31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  
In the same field of endeavor, Morishita et al teaches nanocomposites comprising nanostructures such as carbon nanotubes (Abstract, Paragraph 22) wherein high aspect ratio of 
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Nakai et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Nakai et al and Elia in view of Nodera in order to provide high flame retardancy in the composition/film/coating of Nakai et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the coating/film.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to phosphate ester derivative, Nakai et al teaches about 3.7wt% carbon nanotubes and Nodera teaches 0.05-30 parts of a phosphorus compound as a flame retardant in order to provide high flame retardancy; which overlaps the instantly claimed 1:3-15 ratio.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the average length and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes as instantly claimed as Nakai et al encompasses MWNT having an outermost diameter of 5-35nm and length of 100nm or more and it would only be obvious to the ordinary artisan to provide an average lengths and diameters within these ranges (Paragraphs 26, 28).  
With regard to the aspect ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed carbon nanotube aspect ratio in Nakai et al, Elia and Nodera in view of Morishita et al in order to provide a nanocomposite with in thermal conductive properties, electrical properties and dispersion of the composites as well as mechanical, tensile and impact strength as taught in Morishita et al.

With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM D257 is 1X102 or less or 1X10 or less in Nakai et al, Elia and Nodera because Nakai et al teaches the electrical conductivity/volume resistivity of the resin composite material is uniform even in microscopic regions and the resistivity of a composite material is measured at a plurality of points on a surface of a test piece the ratio is 4 or less (Paragraph 22)

Claims 1-14, 18-23 rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al (US Patent Application 2012/0053288 (already of record)) in view of Elia (US Patent Application 2008/0176088 (already of record)) in view of Nodera (US Patent Application 2006/0089734 (already of record)).
Regarding claims 1-14, 18-23, Morishita et al teaches a nanocomposite comprising a nanostructure that is excellent in dispersability in an aqueous solvent (Abstract, Paragraph 11).  
In the same field of endeavor, Elia et al teaches thermoplastic polymer compositions (Abstract) comprising thermoplastic polymer, glass fibers having a length of 2-7mm as a reinforcing agent, carbon nanotubes and flame retardants (Abstract, Paragraphs 28-31).  Elia et al further teaches a thermoplastic polymer such as a polyester, polycarbonate, polyarylate, polyamide and polyethylene (Paragraph 11).  Elia further teaches the thermoplastic polymer 
In the same field of endeavor, Nodera teaches a thermoplastic resin composition comprising 80-99.95 parts thermoplastic resin and 0.05-20 parts carbon nanotubes and 0.05-30 parts of a phosphorus compound as a flame retardant per 100 parts of thermoplastic resin and carbon nanotubes in order to provide high flame retardancy (Abstract, Paragraphs 28-31).  Nodera further teaches phosphate esters such as trimethyl phosphate and phosphines (Paragraphs 183, 191, 221).  Nodera further teaches the carbon nanotubes can be micro-coils (which satisfies claimed rigid random coil) (Paragraph 160).  Nodera et al further teaches electronic devices/articles (Paragraph 315).
With regard to the glass fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided glass fiber in Morishita et al in view of Elia et al in order to provide an additional reinforcing agent to the composite as taught in Elia et al.
With regard to the phosphate ester derivative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phosphate ester derivative in Morishita et al and Elia in view of Nodera in order to provide high flame retardancy in the composition Morishita et al and Elia as taught in Nodera.  Moreover, Elia already encompasses the incorporation of a flame retardant in the composition.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  With regard to the weight ratio of carbon nanotube to prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to 0.1-2wt%/.001-30wt% of carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-2wt% or 0.001-30wt%of carbon nanotubes in Morishita et al as Morishita et al teaches 0.1-50vol% of the nanocomposite in a resin, which overlaps the claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to coiled carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coiled carbon nanotubes in Morishita et al in view of Nodera in order to provide multiple carbon nanotubes together in the nanocomposite.
With regard to the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the maximum length, average length, average diameter and aspect ratio of the carbon nanotubes as instantly claimed because Morishita et al teaches an average diameter of 100nm or less and has an upper limit of 
With regard to the tensile strength of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the tensile strength of the composition of Morishita et al, Elia and Nodera to have a tensile strength within the ranges as claimed it is well known in the art that carbon nanotubes have a tensile strength of higher than 1050 kg/cm3.  Moreover, Elia teaches coatings with a tensile modulus of at least 11GPa (Paragraph 33).  
With regard to the thermal deformation of the composite material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal deformation of the nanocomposite of Morishita et al, Elia and Nodera to have a thermal deformation within the ranges as claimed because Morishita et al, Elia and Nodera encompasses a similar composite comprising overlapping amounts of the components of the instant claimed and having a carbon nanotube at a decomposition temperature of greater than 600C; hence, it is expected for the composition to  have a thermal deformation temperature of 95°C or more.  
With regard to the ratio of maximum value to minimum value of the surface resistance, it would have been obvious to one of ordinary skill in the art to have provided the claimed ratio of maximum value to minimum value of the surface resistance of measured according to ASTM 2 or less or 1X10 or less in Morishita et al, Elia and Nodera because Morishita et al teaches the nanostructure can be uniformly dispersing in a resin and solvent; mixing the nanostructure and copolymer and resin and/or additive by melt-kneading and is uniformly mixed (Paragraphs 78, 88, 90), hence, the ratio of surface resistance is expected to be the similar throughout the composition.  Moreover, Morishita et al, Elia and Nodera encompasses a similar composite comprising similar amounts of carbon nanotubes as instantly claimed and made by a similar method as the instant invention, hence, similar, maximum to minimum values of surface resistance is expected. 
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Nakai et al in view of Elia in view of Nodera, Applicant argues that Nakai’s teaching of a thermal starting decomposition temperature of 500C or more is not sufficient to teach a range of 600C or more.  The Examiner respectfully disagrees with the above argument because 500C or more overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.  The rejection is maintained absent a showing of unexpected results or criticality with regards to the claimed range.
With respect to Applicants arguments of unexpected results (Declaration Paragraph 12 and Table 1in the instant specification), as previously stated, to establish unexpected results In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Furthermore, in Table 1 in the instant specification, Examples 1 and 2 recite a thermal decomposition temperature of 600C or more and Comparative Examples 1 and 2 of 500 or less, it is unclear what the thermal decomposition temperatures are of Example 1, Example 2, Comparative Example 1 and Comparative Example 2.  Likewise, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.
With respect to Applicants argument that Nakai et al teaches making the carbon nanotubes at 700C, the Examiner respectfully disagrees with above argument because Nakai et al teaches a thermal decomposition of 500C or more.  “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
With respect to the obviousness rejection over Morishita et al in view of Elia in view of Nodera, Applicant argues that Morishita et al fails to specifically disclose the ratio of the maximum to minimum value of the surface resistance is 1X102 or less and there is no characterization of quantification what is meant by “uniformly dispersed”.  Applicant further argues that there are no grounds to expect the value to be inherently present.  The Examiner respectfully disagrees with the above argument because the rejection is based upon obviousness and not inherency.  One of ordinary skill in the art would expect the ratio of 
Applicant further argues that Morishita et al has a copolymer whereas the instant claims do not contain the copolymer.  The Examiner respectfully disagrees with the above argument because the comprising language of the instant claims do not restrict the copolymer from being present.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 28, 2021